75 N.Y.2d 1003 (1990)
Theodore Donaldson et al., Appellants,
v.
State of New York et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 2, 1990.
Decided May 10, 1990.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as transferred the declaratory judgment action to Supreme Court, Bronx and New York Counties, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.